DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 USC § 112 Claim Rejections have been overcome and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, it is argued that Hirota teaches forming the metal bumps on an inactive/ back side of the die and not on  a bond pad electrically connected to circuitry. Hirota clearly teaches that there are no circuits in the back side (as outlined in paragraph 0038), and therefore, there is no bond pad electrically connected to a circuitry in the semiconductor die as required by claim 1.
Please note that paragraph 0039 states the “dies may be coupled with one another in a front-to-front” arrangement, meaning the circuit sides face each other.
Further, note that the claim amendment does not require the circuitry to be on the active front side.  It only requires that circuitry exists and is connected to a bond pad.  Though Hirota fails to specifically teach a bond pad exists and connected to circuitry and the conductive post a skilled artisan knows that this is the case because it clearly is how the second die 402 is electrically connected to the first die.  If that wasn’t the case than the second die would not have any electrical connection. It would be useless without being electrically connected.  Further Han teaches a bond pad electrically connected to circuitry (paragraph 0034).
Also argued with respect to claim 1 is that the combination of Han and Hirota wouldn’t result in the solder mask material contacting the solder joint because Han does not teach this contact.
Please note that this rejection does not combine the references in that manner.  Hirota clearly teaches the solder mask material 122 in contact with the solder joint 242.  Han is used to show that instead of removing the solder mask material, as Hirota does in figure 2F, one could leave them in the final product.  This would prevent exposure to the striping agents in Hirota (paragraph 003), would alleviate thermal stress (Han:paragraph 0037).  Han is used solely to teach the concept of leaving the solder mask material in the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al., US 2018/0315731, in view of Han et al., US 2011/0048778.
Regarding claim 1, Hirota (figures 3E & 4) teaches an apparatus, comprising:
a semiconductor die 401 including a bond pad (where 103 attaches to 401) electrically connected to a circuitry in the semiconductor die;
a conductive post 103 on the bond pad (where 103 attaches to 401);
a solder joint 252 electrically connecting the conductive post 103 to a substrate 402; and
ink residue of solder mask material 122 contacting and surrounding a portion of the solder joint 252, the ink residue 122 covering a portion of the substrate (102 of figure 3E/402 of figure 4).
Though Hirota fails to specifically teach a bond pad exists and connected to circuitry and the conductive post a skilled artisan knows that this is the case because it clearly is how the second die 402 is electrically connected to the first die.  If that wasn’t 
Though Hirota teaches removing the ink residue (figure 3F), Han (figure 2C) teaches leaving the solder mask material 120 in the final product.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder mask material of Han in the invention of Hirota because Han teaches it alleviates thermal stress and serves as electrical insulation (paragraph 0037). Further, Han teaches it can be removed from the final product so Han also teaches the equivalence of the two structures (paragraph 0038).
With respect to claim 2, first the limitation "the ink residue is an ink-jet deposited material" is a product by process limitation and therefore isn't given any patentable weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Second, Hirota (figure 3) teaches the ink residue 122 is an ink-jet 322 deposited material.

In re claim 4, though Hirota and Han fail to teach the ink residue is at least 15 pm thick, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 5, though Hirota and Han fail to teach an ink residue geometry surrounding a solder joint region is at least about 50 pm wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Pertaining to claim 6, Hirota (paragraph 0010) teaches the conductive post 103 is directly on the bond pad (as detailed above in claim 1), and the conductive post comprises copper or copper alloy.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US 2011/0048778, in view of Hirota et al., US 2018/0315731.
In claim 7, Han teaches a method for forming an apparatus, comprising:

bringing a solder bump 210 coupled to an semiconductor die 200 into contact with the solder joint area; and
melting (paragraph 0050) the solder bump 210 and forming a solder joint 210 between the conductive post and the surface of the substrate 110, the solder joint partially surrounded by the ink residue 120.
Han fails to teach using ink-jet deposition to form the ink residue.
Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue
122.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the inkjet deposition of Hirota in the invention of Han because Hirota teaches inkjet deposition avoids the cost of mask preparation and handling, avoids the use of wet chemicals, and avoids the use of laser ablation (paragraph 0015).
Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive post of Hirota in the invention of Han because Hirota teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly 
Han fails to teach forming the conductive post directly on a bond pad of a semiconductor die.  Han teaches forming it on a bond pad of a board 110.
Hirota (figure 4) teaches forming the conductive post 103 on a die bond pad of a semiconductor die 401.  Hirota fails to specifically trach a bond pad a skilled artisan knows this must be the case because it is the only way to electrically connect the first and second die to each other.
Regarding claim 8, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink residue is a solder mask material.
With respect to claim 9, though Hirota and Han fail to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM G01 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han because they are conventionally known and used solder mask materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 10, Hirota teaches, after the ink jet deposition (figure 3B), curing the ink (paragraph 0030) but fails to teach curing at a temperature between 150 °C - 200 °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the temperature through routine experimentation (MPEP 2144.05).
In re claim 11, though Hirota and Han fail to teach the ink residue is at least 15 pm thick, it would have been obvious to one ordinary skill in the art at the time of 
Concerning claim 12, though Hirota and Han fail to teach an ink residue geometry surrounding a solder joint region is at least about 50 pm wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Pertaining to claim 13, Han teaches a method for forming a packaged semiconductor device, comprising:
depositing a material 120 on a substrate 110, forming ink residue 110 around a portion of a solder joint area 112 (figure 1);
bringing solder 210 on a bond pad (between 210 & 200) on a semiconductor die 200 into contact with the substrate 110 in a solder joint area (where 210 & 112 meet) (figure 2B);
melting the solder 210 to electrically connect the conductive posts and the surface of the substrates 110, the ink residue 120 surrounding a portion of the solder joint areas (where 210 & 112 meet) and covering a portion of the substrates (figure 2C).
Han fails to teach using ink-jet deposition to form the ink residue.
Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue
122.

Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive post of Hirota in the invention of Han because Hirota teaches a known equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank &
Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Though Han, which teaches using one substrate, fails to teach forming the ink residue on a surface of substrates on a substrate strip, and cutting through the mold compound and the substrate strip along saw streets between substrates of the substrate strip to singulate packaged semiconductor devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a substrate strip in the invention of Han because the mere duplication of parts has no patentable significance unless a new and unexpected result 
Though Han fails to teach covering the surface of the substrates, the solder, the ink residue, the conductive posts, and the semiconductor dies with mold compound, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a mold compound in the invention of Han because a mold compound is conventionally known and used in the art to protect and reinforce a device. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 14, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink residue is a solder mask material.
With respect to claim 15, though Hirota and Han fail to teach the ink residue is one selected from a group consisting essentially of: DiPaMat SM G01 (Agfa), SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han because they are conventionally known and used solder mask materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 16, Hirota teaches, after the ink jet deposition (figure 3B), curing the ink (paragraph 0030) but fails to teach it cures at a temperature between 150 °C - 200 °C.

In re claim 17, though Hirota and Han fail to teach the ink residue is at least 15 pm thick, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Concerning claim 18, though Hirota and Han fail to teach an ink residue geometry surrounding a solder joint region is at least about 50 pm wide, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Pertaining to claim 19, though Han and Hirota fail to teach the substrate comprises a copper lead frame, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a copper lead frame in the invention of Han and Hirota because a copper lead frame is a known equivalent substrate material. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. The examiner can normally be reached M-F. If the examiner can't be reached, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Status information of an application may be obtained from the Patent Application

be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the
PAIR system, see https://ppair-rTW.uspto.gov/pair/ PrivatePair. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/28/21